345 S.E.2d 217 (1986)
William Douglas VICK and Patricia Vick
v.
Darrell St. Clair DAVIS.
No. 654A85.
Supreme Court of North Carolina.
July 2, 1986.
Sanford Adams McCullough & Beard by Charles C. Meeker and Cynthia Leigh Wittmer, Raleigh, for plaintiff-appellees.
Moore, Ragsdale, Liggett, Ray & Foley, P.A. by George R. Ragsdale, Nancy Dail Fountain, and Jane Flowers Finch, Raleigh, for defendant-appellant.
PER CURIAM.
Justice Martin having recused, the Court is evenly divided. Under these circumstances, following the uniform practice of this Court, the decision of the Court of Appeals is affirmed, not as precedent but as the decision in this case. Lynch v. Hazelwood, 312 N.C. 619, 324 S.E.2d 224 (1985).
AFFIRMED.